DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 7, 8, 10, 11, 17, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims listed above either include the term “especially” or depend from a claim that uses said term.  A limitation that begins with the term “especially” is in error in that it does not fully positively affirm structure, opting rather to suggest structure.  Thus, it is unclear as to what Applicant is intending to claim.
Claim 11 recites the limitation "the second cut part" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maripudi et al (US 8,231,140).  Maripudi discloses:
With regard to claim 1 - A wrapping of an airbag of a vehicle occupant restraint system which is flexible and includes a holding compartment for a folded airbag package formed by a holding bag (260) and which comprises an airbag package fixation (240), an inflator fixation (245) formed by projecting retaining tabs as well as at least one fixing portion for fixing an airbag module to a vehicle (See marked up figure below).

    PNG
    media_image1.png
    569
    1016
    media_image1.png
    Greyscale



With regard to claim 3 - wherein the retaining tabs in one piece merge into the holding bag (260) at the edges being opposed to a bottom (245) of the holding bag (260).

With regard to claim 4 - wherein the airbag package fixation includes at least one meshing pair of first and second fixing elements (290, 291) which form a connector pair, especially in the form of a hook and an eye.

With regard to claim 5 - wherein the airbag package fixation comprises at least one belt portion being maintained in position by means of the fixing elements (290,291) and fixing the airbag package (240) within the holding bag (260).

With regard to claim 6 - wherein the belt portion (240) extends on the outside over an opening (291) of the holding bag (260).

With regard to claim 7 - wherein the belt portion (240) in one piece merges into the holding bag (260), especially at the edge of the holding bag (260) that is opposed to the bottom (represented at slots 245).

With regard to claim 9 - wherein the wrapping (20) is made from two cut parts (240,260) connected to each other.

With regard to claim 10 - wherein a second cut part (240) extends over a first cut part (260) being folded once and forming the holding bag, in parallel to the longitudinal extension of the bottom (245) of the holding bag, and in that the at least one first fixing element (290) is formed in the second cut part (240), while the at least one second fixing element (291) is formed in the first cut part (260).

With regard to claim 11 -  wherein the fixing portion (290) is part of the second cut part (240) and a respective fixing portion, especially including at least one fastening hole and including one prefixing hole, is formed on both sides of the wrapping  (see the fixing holes disposed in both ends of the wrap 260).

With regard to claim 13 -  wherein the bottom of the holding bag includes a weakened zone which opens upon deployment of the airbag so that the airbag can exit the wrapping (see figure above).

With regard to claim 14 -  wherein each retaining tab of the inflator fixation includes at least one fastening hole for a fastening bolt of an inflator (see marked up figure).

With regard to claim 15 - wherein the two retaining tabs (240,260) have different lengths, when viewed away from the bottom (245) of the holding bag.

With regard to claim 16 -  wherein deployment of the airbag the airbag package fixation and the inflator fixation remain closed and the fixing portion remains fixed on the vehicle (see Figs. 4, 11, and 14).

(s) 1, 3, 9, 11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamauchi et al (US 7,900,958).  Yamauchi discloses:
With regard to claim 1 - A wrapping of an airbag of a vehicle occupant restraint system which is flexible and includes a holding compartment for a folded airbag package formed by a holding bag (67) and which comprises an airbag package fixation, an inflator fixation formed by projecting retaining tabs (63, 70) as well as at least one fixing portion for fixing an airbag module to a vehicle.

With regard to claim 3 - wherein the retaining tabs (63, 70) in one piece merge into the holding bag (67) at the edges being opposed to a bottom of the holding bag (see Fig. 8).

With regard to claim 9 - wherein the wrapping (55) is made from two cut parts (56, 70) connected to each other.

With regard to claim 11 -  wherein the fixing portion is part of the second cut part (70) and a respective fixing portion, especially including at least one fastening hole (63a, 70c)and including one prefixing hole, is formed on both sides of the wrapping (55).

With regard to claim 13 -  wherein the bottom of the holding bag includes a weakened zone (72) which opens upon deployment of the airbag so that the airbag can exit the wrapping (55).

With regard to claim 14 -  wherein each retaining tab (63, 70) of the inflator fixation includes at least one fastening hole (63a, 70c) for a fastening bolt of an inflator (8).



With regard to claim 16 -  wherein deployment of the airbag the airbag package fixation and the inflator fixation remain closed and the fixing portion remains fixed on the vehicle (see Figs. 22A-23B).

Claim(s) 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rose (US 6,588,793).  Rose discloses:
With regard to claim 1 - A wrapping of an airbag of a vehicle occupant restraint system which is flexible and includes a holding compartment for a folded airbag package formed by a holding bag (24b) and which comprises an airbag package fixation, an inflator fixation formed by projecting retaining tabs (70) as well as at least one fixing portion for fixing an airbag module to a vehicle.

With regard to claim 5 - wherein the airbag package fixation comprises at least one belt portion (24a, 72) being maintained in position by means of the fixing elements (76) and fixing the airbag package (28) within the holding bag (24b).

With regard to claim 6 - wherein the belt portion (24a, 72) extends on the outside over an opening of the holding bag (70).

With regard to claim 7 - wherein the belt portion (24a, 72) in one piece merges into the holding bag (70), especially at the edge of the holding bag (70) that is opposed to the bottom (78).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maripuldi in view of Coon et al (US 7,401,805).  Maripuldi fails to explicitly disclose wherein the wrapping in portions consists of plural layers of airbag fabric and in that the edges of the respective portion are produced by laser cutting, with the plural layers being welded to each other at the edges.  Coon teaches forming a portion of an airbag comprising:
“The air bag includes a plurality of tabs 260, which are shown in greater detail in FIGS. 6 and 7. Each tab is formed by a plurality of layers 262 of material, typically four pieces or panels of woven fabric. Each layer, piece or panel of woven material is laid on top of one another. Subsequently all of the layers are simultaneously laser cut. The laser cutting melts the periphery of each piece and in essence forms a peripheral weld 264 connecting each of the layers together as an integral. The resulting construction is a tab 260 having increased strength. A mounting opening 266 is formed within the tab by laser or die cutting. The lower edge 268 of the tab is sewn to the top portion 182 of the air bag by one or more lines of stitching 270. After the air bag 
As Maripuldi teaches that the wrapping comprises multiple layers, it therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the airbag of Maripuldi with the teaching of Coon such that the wrapping is formed by laser cutting and welding the plurality of layers together to allow for the cutting and joining of the layers to be accomplished with one process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/TIMOTHY WILHELM/               Examiner, Art Unit 3616                                                                                                                                                                                         	June 18, 2021